                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                       8:18CR119
                      Plaintiff,
                                                                         ORDER
       vs.

SEBASTIAN VELASQUEZ-RAMOS

                      Defendant.



       This matter is before the court on the Defendant’s Unopposed Motion to Continue Jury
Trial Date [27]. Counsel is seeking additional time to resolve a pending matter in the District
Court of Douglas County that may affect the pending case. Accordingly,

        IT IS ORDERED that the Defendant’s Unopposed Motion to Continue Jury Trial Date
[27] is granted as follows:

       1. The jury trial, now set for November 27, 2018, is continued to January 8, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and January 8, 2019, shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).


       Dated this 19th day of November 2018.


                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
